Citation Nr: 0611276	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Los Angles, California 
Regional Office (RO), which denied the veteran entitlement to 
service connections for PTSD. 

In February 2006, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned.  A 
transcript of the veteran's testimony has been associated 
with his claims file. 


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service.

2.  The stressors claimed by the veteran are not corroborated 
by any supporting evidence.

3.  PTSD attributable to an in-service stressor is not 
demonstrated by the competent (medical) evidence.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in January 2002 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the January 2002 VCAA notice 
provided to the veteran fulfilled that requirement.      

The Board concludes that the discussions in the RO rating 
decision, statement of the case (SOC) supplemental statements 
of the case (SSOC), and January 2002 VCAA letter informed the 
veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board concludes that the RO 
decision, SOC, SSOC and above noted VCAA letter informed him 
why the evidence on file was insufficient to grant the claim; 
what evidence the record revealed; what VA was doing to 
develop the claim; and what information and evidence was 
needed to substantiate his claim.  The VCAA letter 
specifically informed him of what he should do in support of 
the claim, where to send the evidence, and what he should do 
if he had questions or needed assistance.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
claim.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

Therefore, the Board finds under the facts of this case 
that,"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several 
letters from the veteran's counselling psychologist.  Action 
has been taken to assist the veteran in identifying, to the 
extent possible, his claimed stressors.  The veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Service connection

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that he had actual combat with 
the enemy.  The veteran does not contend otherwise.  Further 
his DD Form 214 shows no certificate or awards denoting 
participation in combat, and his military occupational 
specialty (laundryman) does not suggest that he served in 
combat.  The Board finds, therefore, that the veteran did not 
participate in combat while in service and that corroborating 
evidence of the claimed events having actually occurred is 
required to support his claim.  Doranv. Brown, 6 Vet. App. 
283 (1994).

The veteran alleges, and has testified, that his involvement 
as a volunteer in the movement of dead and mutilated service 
members from transporting helicopters to the flight deck of 
his ship, during the Vietnam War caused his PTSD.  However, 
his role in the transferring of causalities of combat for 
eventual return to the United States while a member of the 
USS Boxer is neither documented or otherwise suggested by his 
contemporaneous service medical records.  Furthermore the 
veteran has not been able to provide any verification of his 
participation in the activity he alleges.  His personal 
accounts of his stressful experiences while in the military 
are not independently supported and his accounts of events 
are unverifiable.  Here the Board observes that any attempt 
to corroborate the veteran's alleged stressor by his service 
department would be unsuccessful due to the anecdotal nature 
of the stressor (the veteran having testified that he had no 
specific information, which might provide the specific dates 
and/or persons involved).  The Board finds, therefore, that 
the claim is not supported by corroborating evidence that the 
veteran's alleged in-service stressors occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  
The medical evidence reflects a diagnosis of PTSD, which has 
been attributed to the veteran's alleged experiences in 
service.  The diagnosis was, however, based on the veteran's 
reported history that is not supported by any corroborating 
evidence.  Because the diagnosis was based on reported 
history, rather than documented history, the medical evidence 
reflecting that diagnosis is not probative for the purpose of 
adjudicating the veteran's claim for service connection for 
PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on the veteran's recitation of 
service history, and not his documented history, is not 
probative).

In summary, the evidence is insufficient to show that the 
veteran served in combat, and his claimed stressors are not 
corroborated by credible supporting evidence.  In addition, 
because his claimed stressors are not corroborated, a 
substantiated diagnosis of PTSD which could be related to a 
service event has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

Here, it is not shown that the diagnosis of PTSD documented 
in the medical record was predicated on a stressor 
experienced in service.  Consequently, service connection for 
PTSD is not warranted.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.


ORDER

Service connection for PTSD is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


